Citation Nr: 0834590	
Decision Date: 10/08/08    Archive Date: 10/16/08

DOCKET NO.  05-40 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Todd M. Gillett, Associate Counsel






INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The veteran served on active duty from February 1946 to July 
1947, and from December 1950 to August 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2004 decision and notice of decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California, which denied the veteran's claim for 
service connection for hearing loss.  The veteran filed a 
timely Notice of Disagreement (NOD) in July 2005 and, 
subsequently, in November 2005, the RO provided a Statement 
of the Case (SOC).  In November 2005, the veteran filed a 
timely substantive appeal to the Board.   

Following a January 2006 decision and February 2006 notice of 
decision, which denied the veteran's claim for service 
connection for tinnitus, the veteran's representative filed a 
timely Notice of Disagreement (NOD) in March 2006.  As the RO 
has not yet issued a SOC regarding this claim, the Board is 
required to remand the claim.  See Manlicon v. West, 12 Vet. 
App. 238 (1999).

The veteran initially requested a hearing before the Board 
sitting at the RO and a hearing was scheduled for September 
2006.  A September 2006 VA record indicates that the veteran 
reportedly contacted the RO and requested that the hearing be 
rescheduled.  Subsequently, the RO issued a February 2007 
letter notifying the veteran of the date and time of the 
rescheduled hearing that was slated to occur in March 2007.  
The veteran did not appear for the hearing and did not submit 
any explanation to the RO regarding his non-appearance.  As 
such, the veteran has not shown a good cause for his failure 
to appear for the scheduled hearing, and thus, the veteran's 
appeal will be processed as though the request for a hearing 
has been withdrawn.  See 38 C.F.R. § 20.702(d).

Although the record is not clear, the Board finds that from 
the veteran's November 2005 statement, included with his 
substantive appeal, it may be construed that he is seeking 
service connection for vertigo.  The RO is directed to take 
appropriate action regarding this claim.

The claim for service connection for tinnitus is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The veteran's bilateral hearing loss began many years after 
his active duty and was not caused by any incident of 
service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
service, nor may sensori-neural hearing loss be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.385 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.

a.  Duty to Notify.  The VA has a duty to notify the veteran 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102, 5103.  The Board 
concludes that the April 2004 letter sent to the veteran by 
the RO adequately apprised him of the information and 
evidence needed to substantiate the claim.
 
In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that the VA will seek to provide; 
and (3) inform the claimant about the information and 
evidence the claimant is expected to provide.  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Additionally, on March 3, 2006, the Court of Appeals for 
Veterans' Claims (Court) issued a decision in Dingess v. 
Nicholson, 19 Vet. App. 473, 484, 486 (2006), that held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service-
connection claim.  Those five elements include: (1) the 
veteran's status; (2) the existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) the degree of disability; and (5) the effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require the VA to review the 
information and the evidence presented with the claim, and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  This notice must also inform the veteran that a 
disability rating and an effective date for the award of 
benefits will be assigned if service-connection is granted.  
Id.

The April 2004 letter from the RO satisfies most of these 
mandates.  This notice apprised the veteran of the types of 
evidence needed to establish his service connection claim, 
namely, proof of: (a) an injury in military service or 
disease that began in or was made worse during military 
service, or an event in service causing injury or disease; 
(b) a current physical or mental disability; and (c) a 
relationship between the current disability and an injury, 
disease, or event in service.  The letter clearly disclosed 
the VA's duty to obtain certain evidence for the veteran, 
such as medical records and records held by any Federal 
agency, provided that the veteran gave consent and supplied 
enough information to enable their attainment.  It made clear 
that although the VA could assist the veteran in obtaining 
these records, he carried the ultimate burden of ensuring 
that the VA received all such records.  The letter 
additionally apprised the veteran that the VA would schedule 
a medical examination or obtain a medical opinion for him if 
the RO determined such to be necessary to make a decision on 
the claim.  While this notice did not provide any information 
concerning the evaluation or the effective date that could be 
assigned should service connection be granted, Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), since this decision 
affirms the RO's denial of service connection, the veteran is 
not prejudiced by the failure to provide him that further 
information.  That is, as the Board finds that service 
connection is not warranted for hearing loss, no ratings or 
effective dates will be assigned and any questions as to such 
assignments are rendered moot.  

b.  Duty to Assist.  The Board also finds that all necessary 
assistance has been provided to the veteran.  The evidence 
related to this appeal includes private treatment records 
obtained at the veteran's request and the reports of an 
audiological examination provided for the veteran.  Based on 
a review of the evidence, the Board finds that there is 
sufficient competent evidence to make a decision on the 
claim.  There is no medical evidence of hearing loss until 
many years post-service.  A VA examination was obtained in 
conjunction with this appeal, which confirmed a diagnosis of 
bilateral hearing loss but included an opinion that weighs 
against a nexus between such and service.  The examination 
was thorough in nature and the opinion was from the 
audiologist who performed the examination.  Therefore, there 
is no duty to provide another examination or medical opinion.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).
 
The Board notes that, with his February 2004 claim for 
benefits, the veteran submitted an unsigned form authorizing 
and consenting the release of information to the VA.  On this 
form, the veteran wrote that he had hearing loss tests 
performed at the University Audiologic Associates in 
Sacramento, California in the 1960's or 1970's.  A review of 
the records indicates that the RO did not attempt to acquire 
these records, a seeming violation of the duty to assist 
under 38 U.S.C.A. § 5103A. 

However, the Board finds that the RO did not violate the duty 
to assist and a remand is not in order to acquire these 
records.  Even if such records showed hearing loss, it would 
still be many years post-service and there is no indication 
that this putative evidence would include a nexus opinion.  
In any event, because the veteran did not sign the 
aforementioned February 2004 release and authorization form, 
he did not authorize the RO to obtain the records mentioned 
in the document.  See 38 U.S.C.A. §  5103A(b) (indicating 
that the Secretary has a duty to make reasonable efforts to 
obtain relevant records that the claimant adequately 
identifies and authorizes the Secretary to obtain) (emphasis 
added).  Moreover, although the veteran signed a separate 
February 2004 authorization and release form allowing the VA 
to acquire private medical records from Kaiser Permanente, 
the record does not indicate that he provided a similar form 
that would have allowed the acquisition of records from 
University Audiologic Associates.  As noted previously, in 
the April 2004 notice, the RO advised the veteran of the 
evidence that would be necessary to support his claim, 
including relevant medical records, and that it would be his 
responsibility to ensure that the RO received all requested 
records that were not in the possession of a federal agency.  
Further, during the course of this appeal the veteran has 
been represented at the RO and before the BVA by a Veterans 
Service Organization (VSO) recognized by the VA, specifically 
the Disabled American Veterans (DAV), and the Board presumes 
that the veteran's representative has a knowledge of VA laws 
and regulations, including, particularly in this case, 
38 U.S.C.A. § 5103A..  The Board finds that the veteran did 
not take such steps necessary to allow the RO to acquire the 
records from University Audiologic Associates and, as such, 
the RO was not obligated to attempt to make reasonable 
efforts to obtain them.  See 38 U.S.C.A. § 5107(a) (noting 
that the veteran, as claimant, has the responsibility to 
present and support his claim for benefits).  

In view of the foregoing, the Board finds that the VA has 
fulfilled its duty to notify and assist the veteran in the 
claim under consideration.  Adjudication of the claim at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

II.  Service Connection

a.  Factual Evidence.  The veteran essentially claims that he 
incurred bilateral hearing loss in service due to exposure to 
acoustic trauma.  The evidence of record in this matter 
consists of service records, VA and private medical records, 
and statements from the veteran.

Regarding the veteran's first term of service, lasting from 
February 1946 to July 1947, service personnel records 
indicate that he was assigned to an anti-aircraft battalion, 
and worked as a medical NCO and as a surgical technician.  
Service medical records, specifically the February 1946 
induction medical examination and the July 1947 discharge 
medical examination, included the results of hearing tests, 
each indicating whisper voice recognition at 15/15 in the 
veteran's right ear and 15/15 in his left ear.  The veteran's 
service medical records from this period indicate that he was 
treated for acute nasopharyngitis in March 1946, but are 
absent any notation regarding a hearing disorder.  

Reviewing the documentary evidence from the veteran's second 
term of service, lasting from December 1950 to August 1953, 
service personnel records indicate that he attended a 
chemical corps training course involving chemical mortar 
file.  The veteran's service medical record, specifically his 
August 1953 discharge medical examination, included a hearing 
test, again indicating whisper voice recognition at 15/15 in 
his right ear and 15/15 in his left ear.  The veteran's 
service medical records from this period also are absent any 
notation regarding a hearing disorder.  

A September 2002 private medical record also included the 
results of a hearing test.  In reporting his medical history, 
the veteran allegedly indicated that his hearing loss went 
back possibly as far as ten years.  He said that he was 
experiencing increasing discrimination difficulties during 
conversation, particularly when ambient noise was present or 
when he was not facing the auditory source.  He related a 
significant history of noise exposure during service and from 
working in an automotive shop for a number of years.  He 
reported no difficulties with tinnitus, but experienced 
occasional positional dizziness when he put his head back 
rapidly.  

An audiological evaluation reported that puretone thresholds, 
in decibels, were as follows:





HERTZ



1,000
2,000
3,000
4,000
Avg.
RIGHT
35
60
80
100
69
LEFT
45
65
95
95
75

Speech recognition testing revealed speech recognition 
ability of 80 percent in the right ear and of 84 percent in 
the left ear.  The examiner's report did not indicate the 
type of test used in evaluating speech recognition.  
Following the examination, the diagnosis was a sloping mild 
to moderately severe sensorineural bilateral hearing 
impairment.  

In a February 2004 statement, included with his initial claim 
for benefits, the veteran stated that he was exposed to gun 
fire during training exercises in 1947 and, subsequently, had 
ringing in his ears for weeks.  He said that he was monitored 
by his immediate supervisor, the medical doctor in charge, so 
he did not go on sick call.  In November 1951, a tank fired 
its cannon next to his position during another training 
exercise.  Again, the veteran heard ringing in his ears, 
lasting approximately six to eight weeks, but the veteran 
monitored himself without reporting to sick call.  The 
veteran said that he had had tests performed to test his 
hearing since the 1960s or 1970s.  He stated that, in 
November 2002, he was in the process of getting a hearing aid 
when this endeavor was interrupted due to December 2002 heart 
surgery.  

A VA audiological examination was administered in June 2005.  
The veteran reportedly told the examiner that he had noticed 
decreased hearing bilaterally since the early 1970's.  In 
relating his medical history, he mentioned that he had 
experienced: a one-time episode of tinnitus in service, 
lasting six weeks after he was in close proximity to a cannon 
blast; a condition involving vertigo starting 25 years prior, 
occurring with motion and lasting three to four days; noise 
exposure during service during training, involving cannons, 
rifles, and machine guns; noise exposure after service 
resulted from the veteran's hobby, woodworking, though the 
veteran indicated that he wore ear protection.  The veteran 
reported that he did not work around loud noise in his 
current position as a manager at an automobile dealer.

An audiological evaluation reported that puretone thresholds, 
in decibels, were as follows:





HERTZ



1,000
2,000
3,000
4,000
Avg.
RIGHT
40
60
90
95
71
LEFT
45
70
95
95
76

Speech recognition testing, performed with the Maryland CNC 
word list, revealed speech recognition ability of 48 percent 
in the right ear and of 48 percent in the left ear.  
Following the examination, the diagnosis was a bilateral mild 
to profound sensorineural bilateral hearing loss.  The 
examiner stated that she could not make a determination as to 
the etiology of the veteran's disorder because she did not 
have access to his claims file.  

A July 2005 VA medical record indicated that the veteran had 
medical clearance for hearing aids.

An August 2005 statement included the veteran's recollections 
of being exposed to the noise of anti-aircraft fire during 
training exercises while stationed in Japan.  He also 
reported being three feet away from tank fire during a 
training exercise in Kansas.  He stated that he did not go to 
sick call at either time because he would have had to start 
training again due to being hospitalized.  

A September 2005 VA medical record was authored by the VA 
examiner who had performed the June 2005 audiological 
examination.  She indicated that she had reviewed the 
veteran's claims file, case history, and the June 2005 
audiogram.  She noted that the service medical records, 
including the results of whisper tests, showed the veteran 
had normal hearing throughout service.  However, due to the 
nature of these tests, exact thresholds were not 
tested/obtained at high frequencies making evidence of high 
frequency noise induced hearing loss indeterminable.  
Therefore, the examiner's opinion was that hearing loss was 
less likely as not due to noise exposure in the military and 
it was aggravated by presbycusis and noise exposure after 
service while woodworking.  


In a November 2005 statement, the veteran recalled that the 
incident involving the tank cannon occurred in 1950 at a base 
in Kansas.  He also stated that, after the incident, his 
instructors allowed him to sit up front in class and to ride 
in the front cab of the truck when they were transported.  He 
recalled that if he rode in the back of the truck, he would 
get vertigo, become dizzy, and experience headaches.  He 
noted that he still had the same condition, requiring him to 
take medication if he were to take a trip in either an 
airplane or a car.  He said that, after leaving service, the 
only thing that affected him during his years working in an 
automotive dealership was when a customer complained of a 
high pitched noise or a slight clicking sound.  If such were 
the case, he would have to assign someone else to go on a 
road test with the customer because, in most cases, he would 
not be able to hear the noise.  He reported that he worked as 
an assistant service manager and shop foreman.

b.  Law and Regulations.  Service connection may be 
established for a disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection will be presumed for certain chronic 
diseases, including sensorineural hearing loss, if manifest 
to a compensable degree within the year after service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

Impaired hearing will be considered to be a disability for VA 
purposes when the thresholds for any of the frequencies of 
500, 1000, 2000, 3000, and 4000 Hertz are 40 decibels or 
more; the thresholds for at least three of these frequencies 
are 26 decibels; or speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.

One requirement for service connection is the current 
existence of the claimed disability.  With regard to hearing 
loss, 38 C.F.R. § 3.385 defines what constitutes the current 
existence of a hearing loss disability.  For service 
connection, it is not required that a hearing loss disability 
by the standards of 38 C.F.R. § 3.385 be demonstrated during 
service, although a hearing loss disability by the standards 
of 38 C.F.R. § 3.385 must be currently present, and service 
connection is possible if such current hearing loss 
disability can be adequately linked to service.  Ledford v. 
Derwinski, 3 Vet. App. 87 (1992).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet. 
App. 341, 346 (1999).

c.  Analysis.  Regarding the veteran's claim for service 
connection for bilateral hearing loss, the Board finds that 
the preponderance of the evidence weighs against the 
veteran's claim.  From the record of evidence, the veteran is 
presumed to have been exposed to acoustic trauma during 
service due to his military assignments with an anti-aircraft 
unit and the chemical corps.  The Board also notes that the 
veteran has a current hearing loss disability as defined by 
the applicable VA regulation, 38 C.F.R. § 3.385.  However, 
the record does not contain a competent opinion that supports 
a nexus between the veteran's current bilateral hearing loss 
and any incident of service.  The only competent opinion that 
addresses the contended causal relationship weighs against 
the claim.

The veteran's service medical records do not show any hearing 
loss in either ear.  There is also no evidence of hearing 
loss within the year after service as required for a 
presumption of service connection.

The first post-service clinical evidence of any hearing loss 
submitted to the VA is the September 2002 private medical 
examination, performed decades after the veteran's period of 
service.  The United States Court of Appeals for the Federal 
Circuit has determined that such lapses in time are factors 
for consideration in deciding a service connection claim.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

The Board understands that the veteran believes that his 
hearing loss is related to service.  Normally, a layperson is 
not considered competent to render a medical opinion due to 
his lack of expertise.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  However, the Board notes that the 
veteran was a medical NCO during service and, as such, has 
some degree of medical training, although there is no 
indication that he has any expertise in determining the 
etiology of hearing loss.  It is also pertinent to note that 
while he or any layperson can attest to some degree of 
hearing loss, a diagnosis of a hearing loss disability within 
the meaning of 38 C.F.R. § 3.385, must be based upon a 
certified audiological examination.  Taking the veteran's 
medic training into consideration, the Board notes that his 
own statements do not indicate a linkage between his hearing 
loss and an incident in service.  Although the veteran's 
statements include recollections of two instances of tinnitus 
that occurred during service, in Japan and Kansas, 
respectively, the veteran reported to the September 2002 
private examiner that he first noticed a loss of hearing ten 
years prior to that examination or decades post-service.  In 
discussing his medical history with the June 2005 VA 
examiner, the veteran reported that he first noticed a 
hearing loss in the early 1970's, which would still be nearly 
20 years after his discharge from service.  As such, the 
Board finds that the veteran's statements are not consistent 
with continuity of hearing loss or a nexus between his 
hearing loss and any incident in service.

Most importantly, the only medical evidence of record 
containing a competent  opinion from a professional with 
training in the field of hearing disabilities regarding 
whether the veteran's hearing loss is attributable to service 
is contained in the September 2005 VA medical record.  The 
Board notes that the examiner made her determination after 
examining the veteran in June 2005 and, subsequently, 
reviewing the veteran's claims file, the configuration of the 
audiogram, and the veteran's statements.  The examiner 
indicated in her opinion that, due to the lack of evidence 
indicating a high frequency hearing loss in service, she 
concluded that the veteran's current hearing loss was less 
likely as not due to noise exposure in service.  Noting the 
thoroughness of the June 2005 VA examination, the review of 
the claims file, and the explanation of the rationale, the 
Board finds that the examiner's opinion is of substantial 
probative value in this matter.  See Prejean v. West, 13 Vet. 
444, 448 (2000).  As there is no competent medical opinion of 
record to refute the examiner's report, the Board must 
conclude that the evidence is against a nexus between a 
current back disorder and service.  

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against the claim.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable and the 
veteran's claim for service connection for hearing loss must 
be denied.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 
F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the 
benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

Service connection for bilateral hearing loss is denied.


REMAND

In the February 2006 rating decision and notice of decision, 
the RO denied the veteran's claim for entitlement to service 
connection for tinnitus.  The veteran's representative 
expressed disagreement with the decision in a March 2006 
statement.  A SOC has not been issued.  Consequently, this 
issue must be remanded to the RO to issue a statement of the 
case (SOC) and to give the veteran an opportunity to perfect 
an appeal of such issue by submitting a timely substantive 
appeal.  See Manlicon, supra.  

When a NOD is timely filed, the RO must reexamine the claim 
and determine if additional review or development is 
warranted.  If no preliminary action is required, or when it 
is completed, the RO must prepare a SOC pursuant to 38 C.F.R. 
§ 19.29, unless the matter is resolved by granting the 
benefits sought on appeal or the notice of disagreement is 
withdrawn by the appellant or his or her representative.  38 
C.F.R. § 19.26 (2007).

Accordingly, the case is REMANDED for the following action:

The RO must provide the veteran and his 
representative with a SOC addressing the 
issue of entitlement to service connection 
for tinnitus. The veteran and his 
representative are reminded that to vest 
the Board with jurisdiction over this 
issue, a timely substantive appeal must be 
filed.  See 38 C.F.R. § 20.202 (2007).  
If, and only if, the veteran perfects the 
appeal as to this issue, the case must be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.





______________________________________________
R. F. Williams
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


